                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

 ANESHA NICOLAY COLEMAN,                       §
                                               §
         Plaintiff,                            §
                                               §   Civil Action No. 3:19-CV-01155-X-BK
 v.                                            §
                                               §
 PATRICIA GROOM, et al.,                       §
                                               §
         Defendants.                           §

                                       ORDER

      The Court considers the report of the United States Magistrate Judge in this

action, which was referred to Magistrate Judge Renee Harris Toliver pursuant to

28 U.S.C. § 636.

      The plaintiff filed a pro se complaint against the United States Postal Service

and other officials [Doc. No. 1]. The plaintiff also filed a motion to proceed in forma

pauperis (“IFP Motion”) [Doc. No. 4]. Because the IFP Motion did not provide the

Court enough information to determine if the plaintiff should be granted in forma

pauperis status, the Court ordered the plaintiff to fully respond to every inquiry in

the IFP Motion [Doc. No. 5]. In response, the plaintiff’s Motion for Leave to Proceed

in Forma Pauperis (“Second IFP Motion”) [Doc. No. 7] did not comply with the Court’s

deficiency order. The Court issued a second deficiency order [Doc. No. 8], but the

plaintiff again failed to comply [Doc. No. 9]. The Court issued a third deficiency order

[Doc. No. 10]. The plaintiff responded [Doc. No. 11], but instead of complying with

the Court’s order the plaintiff told Magistrate Judge Toliver: “I don’t think you


                                           1
understand the rules of the court.”1 The Court then issued a Magistrate Judge’s

Questionnaire [Doc. No. 12], which inquired further about the plaintiff’s allegation of

poverty, admonished the plaintiff to provide complete responses, and cautioned the

plaintiff that the consequences of failing to comply with the Court’s order included

possible dismissal of the case. Yet again, the plaintiff refused to comply with the

Court’s orders and filed a motion for default [Doc. No. 14].

      On September 18, 2019, the Magistrate Judge Toliver entered Findings,

Conclusions, and Recommendation [Doc. No. 15] that the Court should deny

Plaintiff’s motions to proceed in forma pauperis [Docs. No. 4, 7] and dismiss the case

without prejudice for failure to comply with court orders and for want of prosecution.2

      Having received the Report of the United States Magistrate Judge, and no

timely objections being filed, the Court is of the opinion that the findings and

conclusions of the Magistrate Judge are correct and adopts the Magistrate Judge’s

report as the findings and conclusions of the Court. Accordingly, the Court DENIES

the Plaintiff’s motions to proceed in forma pauperis and hereby DISMISSES this

case WITHOUT PREJUDICE.

      IT IS SO ORDERED this 9th day of October 2019.




                                                          _________________________________
                                                          BRANTLEY STARR
                                                          UNITED STATES DISTRICT JUDGE


      1   Plaintiff’s Response [Doc. No. 11], at 1.
      2   Fed. R. Civ. P. 41(b).

                                                      2
